Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SUPPLEMENTAL 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Eric N. Briggs on 7-14-21.

The application has been amended as follows: 

A/. 	Claim 1, line 7, after the word “channel”, please insert the following:
--- , wherein the least one spreading code are among N spreading codes for the frequency channel, wherein the N spreading codes are orthogonal to each other; and 
wherein noise and interference power estimated using an individual non-assigned dispreading code represents 1/N of a total noise and interference power experienced by the receiving device on the frequency channel---

	B/. 	Claim 11, line 9, after the word “channel”, please insert the following:
--- , wherein the at least one spreading code are among N spreading codes for the frequency channel, wherein the N spreading codes are orthogonal to each other; and 
wherein the noise and interference power estimated using an individual non-assigned dispreading code represents 1/N of a total noise and interference power experienced by the receiving device on the frequency channel---

C/.	Claims 5-6 & 15-16 have been canceled.

D/.	Claim 7, line 1, 
		“5” has been changed ---1---

E/.	Claim 17, line 1, 
		“15” has been changed ---11---

REASONS FOR ALLOWANCE




The following is an examiner’s statement of reasons for allowance: 

-Claims 1-4, 7-14 & 17-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the italic limitations, which are 
Independent Claim 1. (Currently Amended) 
A receiving device in a communication system, comprising: 
at least one processor configured to estimate noise power on a frequency channel by despreading a reception on the frequency channel using at least one non-assigned despreading code, 
wherein the at least one non-assigned despreading code is a complex-conjugate of at least one spreading code that is unused by transmitting devices in the communication system on the frequency channel,
wherein the least one spreading code are among N spreading codes for the frequency channel, wherein the N spreading codes are orthogonal to each other; and 
wherein noise and interference power estimated using an individual non-assigned dispreading code represents 1/N of a total noise and interference power experienced by the receiving device on the frequency channel.

Independent Claim 11. (Currently Amended) 
A method for estimating noise power on a frequency channel in a communication system, the method being performed by a receiving device, the method comprising: 
estimating the noise power on the frequency channel by despreading a reception on the frequency channel using at least one non-assigned despreading code, 
is a complex-conjugate of at least one spreading code that is unused by transmitting devices in the communication system on the frequency channel, 
wherein the at least one spreading code are among N spreading codes for the frequency channel, wherein the N spreading codes are orthogonal to each other; and 
wherein the noise and interference power estimated using an individual non-assigned dispreading code represents 1/N of a total noise and interference power experienced by the receiving device on the frequency channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (US 2013/0176841 A1) discloses an apparatus for receiving Physical Uplink Control Channel (PUCCH) in Long Term Evolution (LTE) system, comprising: blocks of system FFT performing system FFT on data from a plurality of antennas, blocks of PUCCH RB processing units receiving the allocated logic resource index table and the local base sequence and output of the blocks of system FFT, and generating DMRS despread outputs and data values; a block of SR detection for receiving the data values and the DMRS despread outputs, and for generating SR detection results; blocks of 

Suzuki (US 2003/0133493 A1) discloses that by calculating the complex product between each of the complex conjugate pattern for the pilot patterns assigned individually to a plurality of transmitting antennas of a base station and de-spread signals (ISI, ISQ), which have been obtained from a received signal by de-spreading portion (22), a separating section (23) separates the pilot block of the de-spread signals, for each of the plurality of transmitting antennas, from the received signal. Subsequently, after a delay profile for the transmitted signal from each of the plurality of transmitting antennas is generated by using the separated signals (PLI.sub.1, PLQ.sub.1), (PLI.sub.2, PLQ.sub.2), a delay profile combining portion (27) combines into a delay-profile for multi-path selection, and multi-path selection is performed based on the delay profile for multi-path selection. Therefore, highly accurate path search is possible in a DS-CDMA system that employs a transmitter diversity scheme {Fig.8}.

Reial (US 2014/0314260 A1) discloses that techniques for processing a received multi-code code-division multiple-access (CDMA) signal to detect unused spreading codes. An example method includes, for each of a plurality of observation time intervals and for each of one or more candidate spreading codes, determining a detection threshold for use in detecting whether the candidate spreading code is unused in the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464